Case 2:20-mj-00371-MPK Document 3 Filed 02/24/20 Page 1of1
Case 2:20-mj-00371-MPK Document 2 Filed 02/24/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Magistrate No. 20-mj-371
JOHN CHAPMAN
APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

The undersigned Assistant United States Attorney hereby applies to the Court for the
issuance of a writ of habeas corpus ad prosequendum, and avers:

1. Name of Detainee: John Chapman, Inmate No. 192996, Year of Birth: 1980,
White, Male.

2. Detained by: Allegheny County Jail, 950 Second Avenue, Pittsburgh, PA 15219.

3, Detainee is charged in the district of Nevada by Complaint, charging detainee with
violating Title 18, United States Code, Section 1201(a)(1).

4. Detainee is presently confined in the Allegheny County Jail, Pittsburgh,
Pennsylvania, awaiting a disposition of state charges.

5, The above case is set for hearing at Pittsburgh, PA on March 2, 2020, at 2:00 P.M.,
and it shall therefore be necessary for detainee to be present in Court at that time.

s/ Soo C. Song
SOO C. SONG

Assistant U.S. Attorney
DC ID No. 457268

ORDER
The above Application is granted and the above-named custodian, as well as the United States
Marshal for this district, are hereby ORDERED to produce the named detainee on the date and at

the time recited above, and, when detainee shall no longer be needed before the Court, detainee
shall be returned to the above-named custodian.

2a [20 Maurihi heb —

DATE UNITED STATES MAGISTRATE IPDGE

ce: United States Attorney
